Case 21-11540-PDR Doc19 Filed 03/04/21 Page1of16

 

 

(Qevuse, f fir} Fea rae Wane Fle
United Ctaten Bankruptcy Coot for the District of Sry

t ' a /- S/F4 PP.
Case nana t DR J Check if this is en
amended Ming

 

 

Official Form 197
Statement of Financial Affairs for Individuals Filing for Bankruptcy 04/19
Be ss complete and accurate as possibile. if two married people are filing together, both are equally responsible for supplying correct

information. If more space is needed, attach 2 separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question,

wie Give Details About Your Marital Status and Whore You Lived Before

 

+. What is your currant marital status?
Ween
‘ married
2 During the tast 3 years, have you ved anywhere other than where you live now?

i}
ee list all af the pieces you lived in the lexi 3 years Do nat include where You live now

Debtor 1: Oates Debtor 1 Debtor 2: Dates Debtor 2
lived there lived there

CF Same a5 Detter t CF Some as Octtor 4

tant Apardonet ¢ Zp Wy, otf 2000 _

Gast AFI Car /e Np 0 Yfeze “om Se _ &=
Aspe gee 2 LE tobto ~ City : Site TP Ce

TD Satine seve Sine 1 TF Sisrre ae Debtor 4
23 From a From
Nureber Street Narmdet Street
Te — To _ _
iy State ZiP Code oy State = OP Cade

3. Within the fast 8 years, did you ever live with a spouse of legal equivalent in 2 commumity property state or territory? (Community propery
states and temtones include Anzona, Caifarnss, Iduho, Louisiana, Nevada. New Mexioo, Puerto Rico, Texes, Washington, and Vieconsitt. )

O no.
Des Make sure you fill Out Schedivle M. Yaur Costebtors (Offices! Form 106H).

Explain the Sources of Four wee
Official Form 107 % a Kx Of Financial Affairs for Indraduats Filing tor

, ! ti 2 St
bins TQ Y=

page 1

af

 
Tt here Mae

Case loom: “KA Do Filed 03/04/21 Page 2 of 16
; /
bec nays Neem Kodeijuce-fon Cusrmunter nen 21-115 40= PDR

 

4 Bid you have any income from employment or from operating a business during this year of the two previous calendar years?
Fill itt the tote! armount of income you recerved from all jods and a9 tusinesses, including part-time activities
Ifyou are filing a joint case and you have income that you receive together. list ¢ only once Under Debtor 4.

urfic

CD Yeo Fin in the detaite

Sourcea of income Gross income Sources af income Gross income
Chock afi thist appty. @elor Geducdionxwel Check all tat apply. (Defore dochuttints ant
wochininens) eth)
From January 7 of current year until cin ern 5" 7128. 2? u wom s
the date you filed for bankruptcy: ae ———
= a | Opewing a business QO Opecdiing 4 buziness
For last calendar year: LD Wen yios, cxereniscsinnn, * 2 CD Weayien, corenisodrorm,
: /4 buns, ops s 32 ce omnes tipe $
(diemutty t to December 31,9 O77 ) LL] Serecicficngs ws bvcadrneense LE cpecentinegy si Iusstirweeest
. uy Wages, conrnmnions, | Wages, commswons,
eee Me ‘ea 9 ‘SO panuand tek ,
(anuary t to December s1._ FF CY Operating a business 73, Joe Operating a businein
« <stimatal

> Did you receive any other income during this yeur or the two previous calendar years?
Include income regardess of whether that income is taxable. Examples of other income are alimony: chiid supcort, Social Securty,
unemployment and other pubic benete payments pensions: rental moome: mterest dividends, money colectad from lawsuits: coyeties, and
gemibing ang Mtery winnings Mf you are filing a joint case and you have income that you received together. list it only once under Debtor 1

List arS source and the gmss income from each source separately Do not moude income that you Exted in fine +

C xo
\uh-fes Ful in the detaze

ecIrTr . ee

 

Stugces of wcome Gross mcome Tram Sources of mcome Gross income from
Descente below Sach source Dewcriton Leto each source
Crocebarree heecbeactinnt nec sets! (Delors deduciions and
oxducka) CATNDONS)
1 Put wo
From Janusry 1 of current year until EE a He Ss
the date you filed for bankruptcy: 5 :

—_  ———— SS OS

For last calendar year: Veunphyenal 3 275" s

(January 1 to December 31,_ 9090,

vrvy

 

 

“
“o

For the calendar year before that; Soting
(January 1 to December 31, y

”
LLOO” 3

uo

 

vrvyY

bags glo" fy 38g 3

Officizi Foern 107 pent of Financial Attars tor Individuals Filing for Bankruptcy 2
Q bz joe2} “

 

 
Case oni ah Di 19 Filed 03/04/21 Page 3 of 16
. / ‘
ster * Ln re Neen “gaa sss ntete, PI-NGYO- POR

ond Were Lat tore

soe List Cortain Payments You Made Ecfore You Filed for Bankruptcy

 

& Are aither Debtor 1's of Debtor 2's debts primanily consumer debts?
LJ No Neither Debtor 1 nor Debtor 2 has pramarily consumer debts. Consumer debts are defined in 11 USC § 1010B} as
“incurred Dy an individual primarily Sor a personal, famuly, or householt! purpose.”
During the 95 cays Defore you fied for bankruptcy, cid you pay any creditor @ tots! of $6,825* or more?

DO No. Go twine 7

OC Yee List below each creditor to whom you paid a total of $6,825" ot more in one ar more payments and the
total amount you paid that creditor. De rot mnctude payments for durnestic support obligations, such as
chile support and @imony. Also, do not include payments to an attomey for this bankruptcy case

* Subject to scgustment on 4/01/22 and every 3 yeurs after that for cases Sled on or after the dale of adjusiment
ies Dchtor 4 or Debtor 2 or both have primarily consumer debts,
Cunng the 90 Gays before you filed for bankruptcy, did you pay arty credilne a total of $600 or more?

No. Go to fine 7

LY Yes, List below each creditor to who you paid a total of $600 o¢ more and the tots! amount you paid that
creditor Do net include payments for domestic support obigations, such 23 child support and
almnony. Also, do nat nckice payments to an attomey for this bankruptcy case

Dates of Total amourt paki Amount you sill owe Was this payment for...
payment

—— $ = 1s
Shoaiaa w ferre QO ry

LI cue
Wormer Steen ———_— Jf LS crow card
4 D2 Losn repayment
Suppers or vendors
a itv BP toes O othe

 

$ s OD merigage
Oo

ted Corovitt aunt

Lowttre « Name

Lad Lea cveresyrrnesttt
J Supofiers.ar vendor
C3 other

$ TD paessteincye
LL} car
LE crac csaret
C2 Loon repayment
UO Suppers or vendors
0 tee

hg B57 5

inanciai Affairs for individuals Filing for Bankruptcy page 3

 

 

 

 

ait Docke

 

   

 

 
Case 21-11540-PDR Doc19 Filed 03/04/21 Page 4of16

sas tage sare Paige Rs eorero-eme

—— ote

 

7. Véithin 1 year before you filed for bankruptcy, did you make 2 payment on a Gabt you owed anyone who was an insiier?
insiders include your relatives; arty general partners; relatives of any General partners; partnerships of which you are s general partner,
corporations of which you are an officer, director, person in control, or owner of 20% of more of ther voting secuntes, and any managing
ager, including one tor 4 business you Operate as a sole propnetor, 11 U_S.C. § 101, inctude payments for domestic support obligations,
such 28 chikt support and afmony.

Bho
2 Yes. List =f! payments to an insider

BDatas of Total amour seen eRe Reston for thit payment
peyrient pa

 

 

 

inpectet & Narme
Corrtien = <Teewwl QE
a ye
Cir - Sie J Ce ra

on - e

: $ $ =
Irrecdon 3 Vee

ferme 8 titer

oy a Sue 2 Coe

&. Within 1 year betore you Med for bankruptcy, did you mngke any payments or transfer any property on account Of a debt that betefited
an insider?

Include payments on Gebis guaramees or cosagned by en imader,

Wo

CD Yes |istall payments that benetted an insider.

 

Dates of Totalamount = Amount you still Ritson for thrs payment

Payment paid one IncArde cenefiine's june
inders Save 5 s

“
Mente: Grew ~ > “—
abe
oy tate PT ne
$ %

Wekers ome

 

 

me as v= Reged tn pig He ey OE

Soyo Aa pege 4

 
be Case 21- 11540- Ud Doct Filed 03/04/21 Page 5 of 16
a may te Moone. bebe wer yee cme mmbervum 21 (1S 40- PDR

ae (ee Mower

Debtor 7

 

Zits identify Legal Actions, Repossessions, and Foreclosures

8, Willtin 1 yexr before you tiled for bankruptcy, were you a party In any Lavexuif, court action, Of administrative proceeding?
List all such matters, inctuding personal injury cases, serail claire actions, divorces, collection suits. patemfy actons, support or custody mocications,

 

 

anc contract dissules.
No
LI] Yes Fit inthe details.
Nature of the case Court or agency Statua of the case
Case title —— O Penang
go On appeal
— DD cecctuded
Cuse qumber
CD oe apps
inte Gee O canciuded
Case number

Ct Rae One

10. Within 1 year before you fled for bankruptcy, was 2ny of your property repossessed, foreciosed, gammished, attached, seized, of levied?
Check gf that zpply and 48m the detals below

No Go to line 11,
lal Yes, Fill in the intonmation below

Descride the propecty Pf Oste Value of the property
CNET Neve — ad s
a
eS pe
Vavoe Guest Explain what hefpened

Property was repossessed
Property was forecinsed
hos Property was gemished
Ll Property was attached, seized. or lnvied

Descrihe the property Cmte Value of the property

 

tbarher caect
Explain what hagoened

LL} Property was repossessed
C1 Property was foreclozed

OO Property was gurished

hg 2g 2

Jal Affairs for individuals Fiting tor Bankruptcy

 

 
Cnaapad Kc yaey You PDR Doc19 Filed 03/04/21 Page 6 of 16
hs get ofl a Cas He 08 premen a/- 115 $0 - POR

Dettor 1

11, Within $0 days before you Med for bankruptcy, did any creditor. including a bank or financial insttution, set off any amounts from your
sccounts of refuse to make a payment because you owed 6 debt?

Who

D Yes. Fill in the cetats

Describe the action the creditors took Date action Amount
was taken
(Crectiuz's Perrer

— soe
Meriter Stren
2

oH Sate 20 Con Last 4 dight of account murnmber, XXX

12. Within 1 year before you for bankruptcy, was any of your property in the possession of an assignee for the benent of
creditors, a cout. f receiver, 2 custodian, of another official?

No
LU Yes

cere List Certain Gift= and Contributions

 

13 Within 2 years before you filed for bsnkruptcy, did you give any gitts with a total value of more than $600 per person?
Ld Fio
LJ Yes. Fill in the details for exch o@

Cifts with @ total yalue of more than $500 Describe the gifts Ostes you gave Value
per person the gifts
-_
iihioisWhan tase GR —— ————————

ures ree

 

Cir se LP Coo

   
  
 

Person's selahomship tm yeu

Gilts with a total value of more than $600
Per person

Manne i ¥item Yoraweheonh |

 

 

Nureer Soe ©

 
Filed 03/04/21 Page 7 of 16
cxanmbertimn f= UMSYO- POR

 
  

oe -PDR Doci
th, . veh

Ten Maree MAA hee Line

re ummm ams aaa a
No

LJ Yes. Fit in the details for each gilt c¢ contribatian

Gifts or contrihetions to charities Describe what you contributed Date you Vatue
that total more than $600 _Coriibuted
es
ee : $
fs Marca = aN Po ;

 

Part 6: List Certain Losses

 

15. Within 7 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of thett, fire, other

oi or gambling?
No

OC) ves. Fu inthe detaas

Deacribe the property you lost and

Dato of Value of property
how the toss pocurred its fost

 

eosmie List Cortain Payments or Transfers

 

| 16. Within 1 year before you filed tor bankruptcy, did you or anyone cise acting on your behalf pay or transfer any property to anyone
you consuited about seeking bankruptcy or preparing a bankruptcy petition?
eny sttorneys, benicuptcy petihon preparers..or credil caursseling agencies for services required in your Benkrupicy
NO

DC Yes Fe mn the.detses. a
—
Description ard valve of any property transfered Date psymentor Amount of payment
oe transfer was
[Seare2n Who Ware Pact we nade

WS a
3
aa

Nomoe Sree

  

\cial Affairs for individuals Filing for 39 St page 7

 
Zo Case 21-11540-PDR Doc19 Filed 03/04/21 Page 8 of 16
/, Ke :

sour Gaespe Th Kida gen Key saw 81-11 40" PDR
ae ee Late 7

fre tare

Description and value of any property transferred Date payment or Amount of

transfer wus made 6 paymeni-—
Bsarke
Eeaaee:

ewenWenWlePed pee .

‘rin dimet

 

YG

Cy Site SO Cose

 

 

17. Within t your before you filed fur bankruptcy, did you or anyone else acting om your behalf pay or transfer any property to anyone who
promised to help you deal with your crecstors or to make payments to your creditors?

 

 

Do not include any payrnent or transfer nat you listed on line 16. Se
No ae
OF Yes. Fill in the details. aa
Description and vaiue aby property tansterred Oste payment ot = Amount of payment
Pa transfor wes
ee made
Fear Whe War Bald ee as
~ $
Nuvee aren oe
or :
we s

ity ek Ses

18. Within 2 years before you filed for bankruptcy, did you sell. trade, or othervise transfer any property to anyone, other than property
irensferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such ee the granting of a security imerest or mortgage on your propery)
Do not induce gifs and tansfers that you have alresdy lisied on this siztement
Oo
Yes. Till inthe detuits.

 

 

 

 

 

Halak Hite ig Ee
" “ty srl Ceretla zor Drver SW ere —
699 Cond Cred aadrus 2012

Weshr, FL 99324

Percon's cebstignship le you

Sercoe Who Wacrved Tancier N geeer aS

Reber Soest ~ Peas ®

“gts
Othcial Form 1 bony h Kolo een, EE aan page &
Sanh Xe

 
 

Case 21-11540-PDR Doc19 Filed 03/04/21 Page 9of16

_ raya W, Kedar Kan _ cocmmmanmn SMUSYO- POR

19. Within 40 years before you Med for bankruptcy, did you transter any property to 2 self-settied trust or similar device of wmuch yoo
are a beneficiary? (These are offen called axset.protecoon dewers.}

ee
LD Yes Fat inthe details eg RES.

Date transfer
was made

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name. or Tor your benef,
closed, sold, moved, or transferred? /
Inchucde checking, savings. money market, or other financial accounts; certificates of deposit: shares in banks, credit unions,
————————————e
No
O Yes. Fill in the detaits.

a

a

 

 

 

 

 

 

 

digits of account number ofaccountar —“ Date account was Last balance before
rae ¥ Corionied pe closed, sok, moved, closing of transfer:
i ~ or transterred

Mere cf Anancial estmeten = _ de $

wy” a
Kamba Soe Raving

in (3 money mearket
ory Sar Code Dome

lt a 2] checking nes s
fiyme of Hnancial nsiteson LO g
jumser Siren LU Money market
ra D2 Brokerage
om OO othe:

Cay Sut  ZIPCode

21 Bo you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for

—_—
No
Do you stil!
Wine elas had access th it? a Oo you

CO Yes. Fit m the detaits.
sg C1 No
. ~ \ . Qa Yes

Lyd go

inanctal Affairs for individuals Filing for Bankruptcy

 

 

 

 
   

LDS a/
(2d Nae

Wray 1 Case ha 540- a Doc 19 Filed 03/04/21 Page 10 of 16
See? ney a2 = Vo Aer tate Ya Case number otironn o/- 1/15 YO - PDR

= tap toed prope in x storage unio pice the than you honve within 1 year before you tiled for bankruptcy?

CD Yes. Fill in the details.

Who otae has or bad access to H? Describe the cooterts Oo you si@
have it?
_ Sat Ono

 

Naziw ot Steragn Facility Naroe pe OD Yes
oe _ 4)
Nurber Street Murcer Stree r
=a

, City fae
ay Sum Di Gedu

ae Ta ae identify Property You Hold or Control for Someone Else

22. Bo you hoid or control any property that someone efse owns? Include any property you borrowed trom, are storing for.
or hold in trust for someone.
UW

Yes. Fill in the detaits.

 

Where is the property? Describe the property Value

“Pirser fims *
= ¢ Ce: «©. lodtrns, “beaks, , _atT GG9F

‘Bad Cirle 839 Garut Cinle “Saye, photos, fer

~ Fe re| fm, FL $3326

MPS oe /Lb
ESP Aocebius =
deck uativeitoncess information

 

 

Pert1G: Ben miaan meee

 

For the purpose of Part 10. the following definitions apply:

« Environmental law means ary federal, state, Or jocal statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, of olfver mediurn
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

= Site means any location, facsity, or property as defined under any environmental lew. whether you now own. Operate, or
utilize # or used to own, operate, or utilize it, including disposal siies

® Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance. toxic
substance, hazardous material, pollutant, contaminant, of similar term.

Report all notices, releases, and proceedings thal you know about, regardless of when they occurred,
i a

O Yes. Fitt in the detaits.
Governmental unit Environmentat iw, if you know it Dste of notice

Rame of site - Sovermanertat unt! = ——

ae Ye ff Sb

Maers for individuals Filing for Bankruptcy page 10

 

 

   

 
wah 0" PDR® Dod)19 Filed 03/04/21 Page 11 of 16
pile -j/
ia Inaye. dag Sin (2-115 90- PDR

Cae mumibet (0 prewe

 

aa! carte

25. Have you any governmental undt of any release of hazardous material?

Cl] Yes. Fill in the details. eee
Governmental unit Environmental law, If you knowit Date of notice

  
   
 

Name Of me Govenintrentiat uit

 

Number Siren! Number rest

Sun oP code
Ci Cade

ne ener es

 

 

OD Yes. Fit in the detaits.

 

 

 

Court or agency Nature of the case —
Case titte Ay 2
a —— —-— Penang
h&- O onappesi
Nomber_Soeet D conctuded
eer
Cane number as ay ””COSie ce ode
7 ll

Pekan) ore etaits about Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
Qa A sole proprietor of self-employed im 2 trade, profession, or other activity, either tulltime or part-time
oO Amember of a limmated liability company (LLC) of liertited liability partnership (LLP)
Qo A partner in a partnership
QO An officer, director. or managing executive of a corporation
owner of at least 5% of the voting or equity securities of a corporation

No, None of the above applies. Go to Part 12.
CO Yes. Check ail that apply above and fill in the details below for cach business,
Desesibe the nature of the business __ Employer identification number
Susans ew - Do not include Social Security niumber or ITH,

Mumser Siren
a ae an Dates business exiated

kK From To

 

 

 

Cry Stare TP Onde

 

 

; Describe tha nature off the buniness Empfoyer identneation number
= : Da not include Social Secunty number of ITIL
ND a sti
Nurtter Sires!
= Namo of accountant a bookkeeper Dates Susiness existed

 

From ie _

gigs apa

 

 

 
Case W ede Doc i 03/04/21 Page 12 of 16

a LAE eg soos 2/- 1/15 40- PLR

Oo tree

 

 

 

 

 

Deacribe the nature of the business ann SNES Heme oa
Do not inciude Social Secuasty number or TIN.
Dotinexs aes Ss —_ ~
ee
Number Sree SS —
Name of accountant or Dates Business exiated
From To
Sy a =O

2s. Within 2 years before you Gled for bankruptcy, did you give « financial staternent to anyone about your business? include all financial

ae ee
No

Ld Yes. Fill in the detait= below.

Gate issued

 

 

 

 

etre Sign Balow

 

Thave read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a taise statement, concealing property, or obtaining money or property by fraud

in connection with ae bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both,
% ULS.0, §§ 152, 1341, 1518, and 3571.

x Untypa F fee dus

 

 

Signature of Debtor 1 Signature of Oebtor 2
on gfe poe! cc amin a
peges to Your Sifement of Financial Affairs for individuals Filing for Bankruptcy (Otficial Form 107)?
O No

d“Tex Seo Apachrenf #1 Se Often al Farm 100 AY

Se a ee Se mC aie Caray Co See ta a oa
Na

LJ Yeu Nameofperson Attach the Bankruptcy Peadon Freperers Notice,
Recaration, aad Signature (Otel Form 113).

tha Fg XS fy ty

Otficiat Fem 107 C/o is Hd Staiement of Financial Affairs for individuais Fiting for Bankruptcy page 12

Eee

 
 

Case 21-11540-PDR Doc19 Filed 03 as page 3 of 16
4 f 9 ee
Attachment | Offtcial Fuem 107
Debtor Omayra N Rodrigues Ruiz
Rebtor’s Last 458 = 4615

 

Fill Thus Information to Jdemife Your Case:
Dehsorl Omaven Nocus Rodrinucs Roig
Tins Name Middle Name tat Name

Piehb 7 we

TirstNume Middle Name lost Name
(ntted Ntatee Hankrapeey Court for the Broward Coanty Distexy of Southern Moruiy
Regrow

(\ewe Nemmiver fifhewwen),  21-T1540-PDR Chapter 7_

 

EMERGENCY HEARING REQUESTED - MOTION ISSUED TO REQUEST
HONORABLE LOCAL, FEDERAL JUDGE(S) ANID) TRUST TO USE THE
DOCUMENTS SUBMITTED TODAY 03/03/2021 AS PART OF THE EVIDENCE
SUBMITTED FOR THE EMERGENCY HEARING SCHEDULED FOR TOMORROW
03/04/2021 AT 10:00AM.

The purpose of this letter is to request that the local, federal honorable judge(s) and the
trustee evaluate and accept the information listed below as part of my filling package for
Chapter 7.

1) Review entries to Official Form 106C “Schedule C: The property you claimed as
exempt” along with the Attachment 1 Official Form A/B “Schedule A/B: Property”.
Primarly, this petition is due the latter already list the information requested in part of
Official Form L06C. Also. please also consider that the information is documented in
part on Official Form 1061) “Schedule 19: Creditors Who Have Claims Secured by
Property”, page 3.

2) Review documents even when they may look incomplete. For example;

a) Official Form 1061) “Schedule D: Creditors Who Have Claims Secured by
Property” due lack of information on some entries such as “Amount of Claim”.
Primarily. this petition is based on the fact that there may be processes (i.e.
creditor's claims, legal services) not initiated yet against the debtor.

b) Official Form 401 “Chapter 15 Petition for Recognition of a Foreign
Proceeding” duc lack of information on some entries such as “Name of Forcign
Representatives”, as this form is meant to inform about legal processes for
properties outside the country and I am trying to obtain information related to
the proceedings initiated by a creditor via civil cause MZ2020CV01 069 initiated
in Puerto Rico - US Territory.

c) Official Form L06E/F “Schedule E/F: Creditors Who-llave Unsecured Claims”
duc lack of information on some entries such as “Type of PRIORITY unsecured
claims”. Primarily, this petition is because they are debts related potential legal
processes not yet initiated. or informed, to me that could progress us also docs
this filling for Chapter 7 (i.e. home owners association fees. local takes. federal
taxes, home insurance, car insurance).

d) Official From 106Sum “Summary of Your Assets and Liabilities and Certain
Statistical Information” due amounts that cannot be determined at this point of
the process required Part 2 (ic, From Schedule D_ E/F). For example, there is

7 no information to allow estimate the cost of proceedings in PR — US Territory.

fig

 

 
3)

4)

5)

Case 21-11540-PDR Doc19 Filed 03/04/21 Page 14 of 16

Page 2 of 2

Attachment 1 Official Form 107
Debtor Omayra N Rodriguez Ruiz
Nehtor’s Last 48S — 4615

€) Official Form 107 “Statement of Financial Affairs for Individuals Filling for
Bankruptcy”. Part 9, due no name was indicated under that part. Primarily. this
petition is because a pre-liminary list of items was prepared and submitted as
Attachment I Official Form “Schedule A/B: Property”. There are various items
that pertain to family member located outside the area-

f} Official Form 108 “Statement of Intention for Individuals Filling Under
Chapter 7°_ Part 2, duc unexpired personal contracts are documented in part of
other forms. Primarily. this petition is due the information documented in
Official Form 106G “Schedule Gi: Iixecutory Contracts and Unexpired Leases”.

2) Official Form 106E/F “Schedule E/T; Creditors Who Have Unsecured Claims”,
Part 3, most creditors who need to be notificd about unexpired contracts are
documented in part of other forms. Primarily, this petition is due the
information documented in Official Form 106D “Schedule D: Creditors Who
Have Claims Secure by Property”.

Review entrics to Official Form 106H “Schedule Il: Your Codebtors”, Part 3, as
mechanism to exempt from financial responsibility the ex-husband on account(s)
opened during marriage. The latter. is due to the fact that both names may still be
registered in application documents or records used to open accounts such as ylilities
(ic. water bill, famtly cell phone accounts)

Review this filling for Chapter 7 although the debtor had received a notification from
Bank of America, N.A. about a voluntary dismissal without prejudice for civil COCR-
20-032760. as of Feb 23, 2021. Primarily, this petition is duc debt was incurred using
a credit card applicd to Bank of America, I do have serious and extended financial
hardships. and there is lack of information on the legal strategy planned by the bunk to
recover his moncy.

Review Official Form 106! “Schedule !: Your Income” taking m consideration that the
income registered there is [fom GI Bill mean to be used to study, and dependent on
variable factors such as availability of courses and student performance. Primarily, this
petition is due classes are not scheduled for summer periods, funds approved to be
available to be used nol fo extend three (3) years, etc.

lalso want to ask the honorable judges to consider current business practices of business.
and issue their opinion / decision to prevent cancellation of all credit cards. Primarily, this
request is due to the fact that there are services which cannot be acquired without using
eredit cards (ic, car rental, purchase books online. purchase airplane tickets), A more
dramati¢ but still true situation is the ongoing CoVIDI9 pundemic when many had
expericneed limited physical access to places having to make purchases online and/or over
o phone using credit cards. For the record, | have already tried using a pre-paid credit

 
 

 

s allow for the type of service / purchase needed.

 
 

Case 21-11540-PDR Doc19 Filed 03/04/21 Page 15 of 16

      
  
 

Swbter 7

 

Frm 0:

Dettor 2
iSpouer ft8rg) prt tere

ne os caer Doe _ <4 hin
connnien I HSYO" BOR, Fv

(Uber)

 

CJ Check ot this 1s en
amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 2

Wf you are an individual filing under chapter 7, you must fit? out this form if:

@ creditors have claims secured by your property, or

@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days afer you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause, You must also send copies to the creditors and lessors you list on the form,

it two married peopie are filing together in a jomt case, both are equally responsible for supplying correct information.
Both debtors must? sign and date the form.

Se as complete and accursle as possible. if more space is needed, atlach a separate sheet to this form. On the top of any additional pages,
wile your name and case number (if known},

 

aise List Your Creditors Who Have Secured Claims

1. For sny creditors that you listed in Part 1 of Schedule D- Creditors Who Have Claims Seoured by Property (OMicial Form 106D), fill in the

informmsiion below.

identrty the creditor and the property thet is collateral What do you imend to do with the property that Did you ciaim the property
secures a debt? as eaempt on Schedule C7

Creditors CZ Surrender the property. O No

rime Freetem Meortgage
G39 ES rnet Crefe
cise Weafmy, FL BBIA%

Description of

 

CD Retain the property and reaeem it

C2 Retain the oregerty and enter into s
Reafirmanon Agreement.

Retain the progeny and jexpiain}

Bie

 

 

 

 

 

 

* . = Welk Far 0 LJ Surrender the property CI Ne
ia GrRetain the progeny and redeem Byes
cane * Mea arti 3 2O(¥ OD Retam'the property and enter into
secunng debt Reafinnaton Agreement.
CF Reta the property and {explain}
kc ‘ se eva a —
ana Banlt of Api re caer ree merre oie
! ? , lain the property and receem it es
oe iD Fores U Reten the property smd enter inte a
securing debt AOS Reaffirmation Agreement
LI Retain the property and fexpiain}
— leeg. Cth # LJ urrender te property. DNo
aan ces tre 3 eetain the property snd redeem it Deas
property Ol Retsin the property and enter mto @

securing

Sth foe

   

Liujco P&
G2 Cathre : 5° £. 006/0
Official Farm 408 Aprseapthy, dipbegpton for individuals Filing Under Chapter 7

affirmagon Agreement.
wd Retain the property and fexpiain}.

 

LZ
fae

page ¢

TY 5t

 
Gpeya WV WR; ya eee Filed 03/04/21 Page 16 of 16
e
Ope aes 2/-115Y0- PDR

Came murmbec (7 Aneel)

 

Part 2: List Your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schodule G: Exacutory Contracts and Unexpired Leases (Official Form 1066),
Till in the information below, Do not list real estate leases. Unexpirod leases are leases that are still in effect: the lease period has not yet
ended. You may assume an unexpeed personal property lease if the trustee does not assume it. 11 U.S.C. § 385(p}{2}.

Describe your unexpired personal property Drvaiee Wil the lease be assumed?
. Re berte G sores

Cesenption of leased Beer &4; i partonead- ¥ ry2 Kise Q Yes

property FB, panei f- By

Letsor’s mame Q No

Description of essed Ol ves

property,

Lensce s name: QO No

Description of laasad / OD ves

property:

Lessors name U Ono

OF ves

Description of leased

property. oe

Lessor's narhe. Cine

Description of leased eves

peopenty

Lessor's nari: LU No

ee of leesed a | ves

Leseor's name ge One

Description of eased Ci'Yes
Property”

EE oo

Under penalty of perjury, | declare that | have indscated my intention about any property of my estate that secures = debt and any

property that is fo an unexpired lease,
nn 03 25 pk, 2 —— hese A Z oe

 

   
  
   
 

Offical Form 108 Under Chapter 7 page 2

 
